          Case 2:18-cv-00036-GMB Document 31 Filed 05/09/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

CHRISTOPHER THORNTON,                           )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )   Case No.: 2:18-cv-00036-GMB
                                                )
FREAKY FAST 1, INC.,                            )
                                                )
        Defendant.                              )

                      JOINT STIPULATION OF DISMISSAL

        COMES NOW Plaintiff, Christopher Thornton (hereinafter, “Plaintiff”), and

Defendant, Freaky Fast 1, Inc. (hereinafter, “Defendant”), by and through his and its

undersigned counsel, and pursuant to Rule 41(a)(1)(A)(ii) Fed. R. Civ. P., hereby

moves this Honorable Court to dismiss this action with prejudice and states as

grounds:

     1. Plaintiff and Defendant have reached a mutually acceptable resolution of this

        matter; and

     2. There is no compelling reason for the case to continue in the Parties’ view.

     This written stipulation is filed by plaintiff’s counsel with the express permission

     of defense counsel.
        Case 2:18-cv-00036-GMB Document 31 Filed 05/09/19 Page 2 of 3




      WHEREFORE, premises considered, Plaintiff and Defendant move this

Honorable Court to dismiss this action with prejudice.

      Respectfully Submitted, this the 9th day of May 2019.


                                      /s/ Cassie E. Taylor
                                      Cassie E. Taylor
                                      ADA Group LLC
                                      4001 Carmichael Road, Suite 570
                                      Montgomery, Alabama 36106
                                      Telephone: 334-356-5314
                                      Email: CET@ADA-Firm.com
                                      Counsel for Plaintiff

                                      /s/ Amanda C. Hines
                                      Amanda C. Hines
                                      Rushton Stakely Johnston & Garrett PA
                                      P.O. Box 270
                                      Montgomery, Alabama 36101
                                      Telephone: 334-206-3224
                                      Facsimile: 334-481-0841
                                      Email: ach@rushtonstakely.com
                                      Counsel for Defendant
       Case 2:18-cv-00036-GMB Document 31 Filed 05/09/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      This is to certify that I have this day filed with the Clerk of Court the

aforementioned document for service of process by USPS mail or electronic mail,

postage prepaid and properly addressed this 9th day of May 2019 to the following:

Amanda C. Hines
Rushton Stakely Johnston & Garrett PA
P.O. Box 270
Montgomery, Alabama 36101
Telephone: 334-206-3224
Facsimile: 334-481-0841
Email: ach@rushtonstakely.com
Counsel for Defendant



                                        /s/ Cassie E. Taylor
                                        Cassie E. Taylor
                                        ADA Group LLC
                                        4001 Carmichael Road, Suite 570
                                        Montgomery, Alabama 36106
                                        Telephone: 334-356-5314
                                        Email: CET@ADA-Firm.com
                                        Counsel for Plaintiff
